Appellant moves to reinstate his appeal, accompanying the motion by certified copy of the recognizance for appeal which was entered into by appellant originally, but which was omitted from the transcript as same was before us at the time of the dismissal of the appeal herein. The record having been corrected, the judgment of dismissal is set aside, and the case considered upon its merits.
We find in the record no bills of exception. The statement of facts is short. The State proved by two witnesses appellant's possession of a jug of whisky containing more than a quart, which he had in his car at the time the officers appeared. When the officers stopped, appellant seized a car spring and broke the jug. The officers went to his car and secured a part of the contents of the jug which was produced, identified and shown to be whisky. The only testimony offered by the defense was that of appellant's father, who testified to the age of his son in an effort to secure a suspended sentence. The jury declined to suspend the sentence. The evidence is sufficient.
The judgment will be affirmed.
Affirmed.